Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application and have been examined in response to application filed on 06/10/2021.
This application is a CON of 14/973,380 12/17/2015 ABN
14/973,380 has PRO 62/094,045 12/18/2014

Specification
The specification of the disclosure is objected to because: Para 46 describes “hyperlinks 306, 308, 310, 312, 314,” but does not match Figure 3 which shows reference character “314” for the scrollbar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilerio et al. (Hilerio, US 2011/0307810) in view of Hawkins (US 2013/0205187 A1).

As to INDEPENDENT claim 1, Hilerio discloses a method comprising: opening a tab of a browser window on a computing device; receiving a request to install to the computing device a web application corresponding to a content identifier in the tab; in response to the request, installing the web application on the computing device and adding a user interface element including a visual icon representing the web application as a native application on the computing device ([0136], [0140]; the selected web app is installed locally on the computer and an icon representing the installed web app is displayed on the desktop); 
receiving an interaction with the user interface element representing the web application; and in response to the interaction, executing the web application in a tabless window of a browser, the tabless window lacking a location bar that includes an identifier of an origin of the web application (fig.10, [0102]; a window for a web based media player application is displayed), …and to display content in tabbed windows (fig.35, “3500”; webpages are displayed in tabs).  Hilerio does not expressly disclose and wherein the browser is configured to store a bookmark to a webpage.
In the same field of endeavor, Hawkins discloses …and wherein the browser is configured to store a bookmark to a webpage (fig.3E; bookmarks are stored and displayed on a page).
It would have been obvious to one of ordinary skill in the art, having the teaching of Hilerio and Hawkins before him prior to the effective filling date, to modify the web app integration system taught by Hilerio to include bookmark webpages taught by Hawkins with the motivation being to provide portability to saved bookmarks.
	


As to claim 3, the prior art as combined discloses wherein the web application installed on the computing device has access to a local resource of the computing device that a version of the web application hosted by a server and accessed via a tabbed window of the browser lacks access to (Hilerio, [0056]; web apps can make OS calls). 

As to claim 4, the prior art as combined discloses wherein adding the user interface element includes adding the visual icon to a desktop of the computing device (Hilerio, [0101]; the web app icon is displayable on a desktop). 

As to claim 5, the prior art as combined discloses wherein the tabless window includes a back button that is configured to be interacted with to navigate a history of content viewed by a user in the tabless window of the browser (Hilerio, [0055], [0225]; the web app can be configured to include a back button).

As to claim 6, the prior art as combined discloses wherein the tabless window lacks a user interface element configured to be interacted with to store a bookmark to a webpage (Hilerio, fig.6, [0055]; the web app browser lacks browser controls to reduce distractions).

As to claim 8, the prior art as combined discloses wherein the request is received via interaction with a menu option (Hilerio, [0143]; web app can be installed with a menu option). 

As to INDEPENDENT claim 9, see rationale addressed in the rejection of claim 1 above.

As to claim 11, see rationale addressed in the rejection of claim 3 above.
As to claim 12, see rationale addressed in the rejection of claim 4 above.
As to claim 13, see rationale addressed in the rejection of claim 5 above.
As to claim 14, see rationale addressed in the rejection of claim 6 above.
As to claim 16, see rationale addressed in the rejection of claim 8 above.

As to INDEPENDENT claim 17, see rationale addressed in the rejection of claim 1 above.

As to claim 19, see rationale addressed in the rejection of claim 3 above.
As to claim 20, see rationale addressed in the rejection of claim 4 above.
 device.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hilerio in view of Hawkins and in further view of Braithwaite et al. (Braithwaite, US 2013/0268837 B1).

As to claim 2, the prior art as combined does not expressly disclose wherein the executing web application executes as a first task distinct from the browser displaying the content in the tabbed windows, which executes as a second task, and wherein the first task is presented in a task manager with the visual icon and the second task is presented in the task manager with an icon for the browser. 
In the same field of endeavor, Braithwaite discloses wherein the executing web application executes as a first task distinct from the browser displaying the content in the tabbed windows, which executes as a second task, and wherein the first task is presented in a task manager with the visual icon and the second task is presented in the task manager with an icon for the browser (fig.2, [0063]; webpages and web applications are placed in a task pane). 
 before him prior to the effective filling date, to modify the web app integration system taught by the prior art as combined to include a task manager pane taught by Braithwaite with the motivation being to quickly switch between tasks.

As to claim 10, see rationale addressed in the rejection of claim 2 above.
As to claim 18, see rationale addressed in the rejection of claim 2 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hilerio in view of Hawkins and in further view of Boodman et al. (Boodman, US 8,255,494 B1).
As to claim 7, the prior art as combined does not expressly disclose wherein the web application includes a manifest. 
In the same field of endeavor, Boodman discloses wherein the web application includes a manifest (fig.1, “136”). 
It would have been obvious to one of ordinary skill in the art, having the teaching of the prior art as combined and Boodman before him prior to the effective filling date, to modify the web app integration system taught by the prior art as combined to include manifest taught by Boodman with the motivation being to provide local storage for settings and attributes of the web application and associating web site.

As to claim 15, see rationale addressed in the rejection of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173